EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Aaron Deditch (Reg. No. 33,865) on 1 July 2021.

The application has been amended as follows: 

1-11. (Canceled).
  
12. 	(Currently Amended) A steering control system for a commercial vehicle, comprising:
a steering control device configured to perform the following:
selecting a first steering mode or a second steering mode, wherein the commercial vehicle includes a braking system and a steering system, the braking system being configured to brake dissymetrically side wheels of the commercial vehicle so as to provide a steer-by- brake (SBB) function, the steering system being configured to steer the commercial vehicle in response to a steering signal, and wherein the first steering mode relates to a steering of the commercial vehicle by turning vehicle wheels and the second steering mode relates to a steering of the commercial vehicle by generating a braking signal for at least one vehicle wheel resulting in a yaw moment applied to the commercial vehicle; and
first steering demand if the first steering mode is selected and a second steering signal indicating a second steering demand if the second steering mode is selected; and
a traffic jam assist unit, which provides a traffic jam assist mode and which is connected to a plurality of sensors[[,]] including a radar sensor and a camera sensor, wherein the radar sensor measures a distance to another vehicle ahead of the commercial vehicle, and wherein the camera sensor keeps track of a traffic lane;
wherein the commercial vehicle is operable in the traffic jam assist mode using the SBB function, and wherein [[a]]the second steering mode is activatable in the traffic jam assist mode using the SBB function,
wherein sensor data of the radar sensor and the camera sensor are provided to the traffic jam assist unit, which is able to detect objects[[,]] using the radar sensor and to detect lane departures using the camera sensor,
wherein acceptable positions for the commercial vehicle are defined using thresholds for [[the]]a distance to an object ahead of the commercial vehicle and for [[the ]]angles to[[ the]] traffic lane markings, wherein deviations from a range of the acceptable positions trigger an action in the traffic jam assist unit, which provides control signals to actuate actuators of the commercial vehicle to correct a position and/or an alignment of the commercial vehicle,
wherein the traffic jam assist unit is configured to provide acceleration signals and/or deceleration signalscommercial vehicle,
commercial vehicle so as to correct [[the]]an orientation of the commercial vehicle,
wherein the first steering signal is provided to the steering system and the second steering signal is provided to the braking system to brake the commercial vehicle dissymetrically, so as to steer the commercial vehicle as a result of the yaw moment,
wherein an interface for [[the]]a driver of the commercial vehicle enables the driver to select the first steering mode or the second steering mode in response to an interaction with the interface.
 
13-14. (Canceled).  

15. 	(Currently Amended) The steering control system of claim 12, wherein the commercial vehicle includes at least one sensor to detect a misalignment of the commercial vehicle within [[a]]the traffic lane, and wherein a signal is received indicating the misalignment and a third steering signal is generated, based on the signal indicating the misalignment, to correct the misalignment and to further follow the traffic lane.

16. 	(Currently Amended) The steering control system of claim 12, wherein a fourth steering        signal is generated for performing a lane change autonomously.

fifth steering signal is generated to follow the vehicle ahead of the commercial vehicle.

18. 	(Currently Amended) The steering control system of claim 12, wherein the commercial vehicle includes at least one braking sensor for detecting a braking request or a deceleration of the commercial vehicle, and wherein, in response to [[a]]the detected braking request or deceleration of the commercial vehicle, there is a switching to the second steering mode.

19. 	(Currently Amended) A vehicle, comprising:
a steering control system configured to perform the following:
selecting a first steering mode or a second steering mode, wherein the vehicle includes a braking system and a steering system, the braking system being configured to brake dissymetrically side wheels of the vehicle so as to provide a steer-by-brake (SBB) function, the steering system being configured to steer the vehicle in response to a steering signal, and wherein the first steering mode relates to a steering of the vehicle by turning vehicle wheels and the second steering mode relates to a steering of the vehicle by generating a braking signal for at least one vehicle wheel resulting in a yaw moment applied to the vehicle; and
generating a first steering signal indicating a first steering demand if the first steering mode is selected and a second steering signal indicating a second steering demand if the second steering mode is selected; and

wherein the vehicle is operable in the traffic jam assist mode using the SBB function, and wherein [[a]]the second steering mode is activatable in the traffic jam assist mode using the SBB function,
wherein sensor data of the radar sensor and the camera sensor are provided to the traffic jam assist unit, which is able to detect objects[[,]] using the radar sensor and to detect lane departures using the camera sensor,
wherein acceptable positions for the vehicle are defined using thresholds for [[the]]a distance to an object ahead of the vehicle and for [[the ]]angles to[[ the]] traffic lane markings, wherein deviations from a range of the acceptable positions trigger an action in the traffic jam assist unit, which provides control signals to actuate actuators of the vehicle to correct a position and/or an alignment of the vehicle,
wherein the traffic jam assist unit is configured to provide acceleration signals and/or deceleration signals
wherein the traffic jam assist unit is configured to generate Steer-by-Brake signals and to provide the Steer-by-Brake signals to [[the ]]braking system actuators to dissymmetrically brake wheels of the vehicle so as to correct [[the]]an orientation of the vehicle,
wherein the first steering signal is provided to the steering system and the second steering signal is provided to the braking system to brake the vehicle dissymetrically, so as to steer the vehicle as a result of the yaw moment,
a driver of the vehicle enables the driver to select the first steering mode or the second steering mode in response to an interaction with the interface.

20. 	(Previously Presented) The vehicle of claim 19, wherein the vehicle is a commercial vehicle, 
wherein the steering system has a positive scrub radius to amplify steering operation by dissymmetrical braking, and
wherein the steering system includes a steering column which is turned during steering in the first steering mode.

21. 	(Currently Amended) A method of controlling a steering for a commercial vehicle, the method comprising:
selecting a first steering mode or a second steering mode, wherein the commercial vehicle includes a braking system and a steering system, the braking system being configured to brake dissymetrically side wheels of the commercial vehicle so as to provide a steer-by-brake (SBB) function, the steering system being configured to steer the commercial vehicle in response to a steering signal, wherein the first steering mode indicates a steering of the commercial vehicle by turning vehicle wheels and the second steering mode indicates a steering of the commercial vehicle by generating a braking signal for at least one vehicle wheel resulting in a yaw moment applied to the commercial vehicle;
generating a first steering signal indicating a first steering demand in the first steering mode and a second steering signal indicating a second steering demand in the second steering mode,[[ and]]
commercial vehicle dissymetrically, so as to steer the commercial vehicle as a result of the yaw moment; and
providing a traffic jam assist mode, via a traffic jam assist unit, which is connected to a plurality of sensors, including a radar sensor and a camera sensor, wherein the radar sensor measures a distance to another vehicle ahead of the commercial vehicle, and wherein the camera sensor keeps track of a traffic lane;
wherein the commercial vehicle is operable in the traffic jam assist mode using the SBB function, and wherein [[a]]the second steering mode is activatable in the traffic jam assist mode using the SBB function,
wherein sensor data of the radar sensor and the camera sensor areprovided to the traffic jam assist unit, which is able to detect objects[[,]] using the radar sensor and to detect lane departures using the camera sensor,
wherein acceptable positions for the commercial vehicle are defined using thresholds for [[the]]a distance to an object aheadof the commercial vehicle and for [[the ]]angles to[[ the]] traffic lane markings, wherein deviations from a range of the acceptable positions trigger an action in the traffic jam assist unit, which provides control signals to actuate actuators of the commercial vehicle to correct a position and/or an alignment of the commercial vehicle,
wherein the traffic jam assist unit is configured to provide acceleration signals and/or deceleration signalscommercial vehicle,
commercial vehicle so as to correct [[the]]an orientation of the commercial vehicle,
wherein an interface for [[the]]a driver of the commercial vehicle enables the driver to select the first steering mode or the second steering mode in response to an interaction with the interface.

22. 	(Currently Amended) A non-transitory computer readable medium having a computer program, which is executable by a processor, comprising:
a program code arrangement having a program code for controlling a steering for a vehicle, by performing the following:
selecting a first steering mode or a second steering mode, wherein the vehicle includes a braking system and a steering system, the braking system being configured to brake dissymetrically side wheels of the vehicle so as to provide a steer-by-brake (SBB) function, the steering system being configured to steer the vehicle in response to a steering signal, wherein the first steering mode indicates a steering of the vehicle by turning vehicle wheels and the second steering mode indicates a steering of the vehicle by generating a braking signal for at least one vehicle wheel resulting in a yaw moment applied to the vehicle;[[ and]]
generating a first steering signal indicating a first steering demand in the first steering mode and a second steering signal indicating a second steering demand in the second steering mode[[, and]];

providing a traffic jam assist mode, via a traffic jam assist unit, which is connected to a plurality of sensors, including a radar sensor and a camera sensor, wherein the radar sensor measures a distance to another vehicle ahead of the vehicle, and wherein the camera sensor keeps track of a traffic lane;
wherein the vehicle is operable in the traffic jam assist mode using the SBB function, and wherein [[a]]the second steering mode is activatable in the traffic jam assist mode using the SBB function, wherein sensor data of the radar sensor and the camera sensor are provided to the traffic jam assist unit, which is able to detect objects[[,]] using the radar sensor and to detect lane departures using the camera sensor,
wherein acceptable positions for the vehicle are defined using thresholds for [[the]]a distance to an object ahead of the commercial vehicle and for [[the ]]angles to[[ the]] traffic lane markings, wherein deviations from a range of the acceptable positions trigger an action in the traffic jam assist unit, which provides control signals to actuate actuators of the vehicle to correct a position and/or an alignment of the vehicle,
wherein the traffic jam assist unit is configured to provide acceleration signals and/or deceleration signals
wherein the traffic jam assist unit is configured to generate Steer-by-Brake signals and to provide the Steer-by-Brake signals to [[the ]]braking system actuators to dissymmetrically brake wheels of the vehicle so as to correct [[the]]an orientation of the vehicle,
a driver of the 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claims 12, 19, 21, and 22 are allowable over the prior art of record for their specific recitations of elements involed in a steering control system and method for controlling steering using steer-by-brake to provide traffic jam assistance to a driver, among other limitations, “wherein the traffic jam assist unit is configured to generate Steer-by-Brake signals and to provide the Steer-by-Brake signals to braking system actuators to dissymmetrically brake wheels of the commercial vehicle so as to correct an orientation of the commercial vehicle”.
The closest prior art to the aforementioned limitations is Timmons et al. (Pub. No.: US 2011/0190972 A1, hereinafter “Timmons”). Timmons teaches operating a driver assistance system in a traffic jam mode in which the vehicle steering is controlled based on detected lane boundaries and detected surrounding objects. However, Timmons, either alone or in combination, fails to teach the above claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly D Williams whose telephone number is (571)272-7387.  The examiner can normally be reached on M-F 8:00am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KELLY D WILLIAMS/Primary Examiner, Art Unit 3662